Citation Nr: 1516144	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  07-15 767	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February to May 1982.  He has established veteran status for this period of service by virtue of incurring a service connected thumb injury during that service.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified in support of these claims during hearings before the RO in June 2006, and before the undersigned in December 2007.  Transcripts of the hearings have been associated with the claims file.  

In April 2010, this matter was remanded for additional development, including records related to a claim for SSDI benefits and a VA examination.  Records from the Social Security Administration have been received by VA and the Veteran was afforded a VA examination dated in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2014.  The examiner opined that the Veteran's current psychiatric disability had pre-existed ACDUTRA and that he was not exposed to an in-service event that caused an exacerbation of the disability.  Because a mental disorder was not noted on the examination when the Veteran was accepted for ACDUTRA, he is presumed to have been in sound condition when accepted for that period of service.  38 U.S.C.A. §§ 101(24), 1111, 1137 (West 2014).  The examiner's opinion does not provide sufficient information to adjudicate the Veteran's claim.

During the examination, the Veteran reported significant pre-service mental health treatment, including a period of treatment at Massachusetts General Hospital.  Because this case is being remanded, there is an opportunity to again ask the Veteran to authorize VA to obtain additional treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to authorize VA to obtain any outstanding records of his treatment for a psychiatric disability, including records from the Massachusetts General Hospital.  The Veteran may submit medical records directly to VA.

If any additional requested records cannot be obtained, the Veteran should be informed of the missing records, the efforts made to obtain the records, and what further actions will be taken with regard to the claim.

2.  Ask the examiner who provided the April 2014 examination to review the claims file and provide an opinion as to whether the Veteran's current psychiatric disability clearly and unmistakably pre-existed his period of ACDUTRA and if so; whether the disability clearly and unmistakably was not aggravated (increase in the underlying disability)  during ACDUTRA.

If the current disability did not clearly and unmistakably pre-exist service and was not clearly and unmistakably aggravated; is the current disability related to that present in service or is it otherwise related to a disease or injury in service?

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his claimed disorder and its symptomatology.  The reasons for any opinion offered should be provided.  If the examiner cannot provide any opinion without resorting to speculation, the examiner must explain why he or she is unable to provide the needed opinion; and whether the inability is due to the limits of general medical knowledge or the limited knowledge of the examiner; and state what if any additional evidence would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

